 


 HR 1812 ENR: Vet Center Eligibility Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 1812 
 
AN ACT 
To amend title 38, United States Code, to furnish Vet Center readjustment counseling and related mental health services to certain individuals. 
 
 
1.Short titleThis Act may be cited as the Vet Center Eligibility Expansion Act.  2.Expansion of Vet Center servicesSection 1712A of title 38, United States Code, is amended— 
(1)by striking clauses (i) through (iv) both places it appears and inserting clauses (i) through (vi);  (2)by striking in clause (v) both places it appears and inserting in clause (vii);  
(3)in subsection (a)(1)(C)— (A)by redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively; and  
(B)by inserting after clause (iii) the following new clauses:  (iv)Any individual who is a veteran or member of the Armed Forces, including a member of a reserve component of the Armed Forces, who served— 
(I)on active service in response to a national emergency or major disaster declared by the President; or  (II)in the National Guard of a State under orders of the chief executive of that State in response to a disaster or civil disorder in such State.  
(v)Any individual who participated in a drug interdiction operation as a member of the Coast Guard, regardless of the location of that operation.; and  (4)in subsection (h), by adding at the end the following new paragraphs: 
 
(4)The term active service has the meaning given that term in section 101 of title 10.  (5)The term civil disorder has the meaning given that term in section 232 of title 18..  
3.Plan to provide Vet Center services to veterans living in areas where no Vet Center is locatedThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a plan to provide Vet Center services to veterans living in geographic areas where no Vet Center is located, including in the United States insular areas.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 